73698-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-90847: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 73698-COA


Short Caption:DOOLIN (GLENN) VS. STATE, DEPT. OF CORR.Court:Court of Appeals


Related Case(s):72189, 72189-COA, 73698


Lower Court Case(s):Clark Co. - Eighth Judicial District - A745766Classification:Criminal Appeal - Other - Post-Conviction/Proper Person


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:03/01/2018How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantGlenn Miller Doolin
					In Proper Person
				


RespondentThe State of Nevada Department of CorrectionsAdam Paul Laxalt
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						Jessica E. Perlick
							(Attorney General/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


03/01/2018Case Status UpdateTransferred from Supreme Court. 


03/01/2018Case Status UpdateSubmitted for Decision.


03/14/2018Notice/IncomingFiled Notice of Appearance. (Jessica Perlick, Deputy Attorney General for Respondents).18-900497




06/08/2018Order/ProceduralFiled Order. Directing Response.  Respondent's Response to Doolin's Opening Brief due:  30 days.18-901220




07/10/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's Response due: July 23, 2018.18-901469




07/25/2018MotionFiled Motion to Extend Time. - Respondent's Motion for Extension of Time to File Response to Court Order.18-901597




07/30/2018BriefReceived Answering Brief. .  Respondent's Answering Brief (Response).  (FILED PER ORDER 8/8/18).


07/30/2018AppendixReceived Appendix to Answering Brief. (FILED PER ORDER 8/8/18).


08/08/2018Order/ProceduralFiled Order Granting Motion. .  The clerk of this court shall file the answering brief and appendix received on July 30, 2018.18-901737




08/08/2018BriefFiled Answering Brief. - Respondent's Answering Brief.18-901738




08/08/2018AppendixFiled Appendix to Answering Brief. 18-901739




08/23/2018BriefFiled Proper Person Brief. - Appellant's Proper Person Reply Brief (N.R.A.P. 28(c)).18-901883




12/13/2018Opinion/DispositionalFiled Per Curiam Opinion. "Affirmed." Before: Silver/Tao/Gibbons. Majority: Silver/Tao/Gibbons. 134 Nev. Adv. Opn. No. 98. COA18-908479




01/07/2019Case Status UpdateTransferred to Supreme Court.  (COA)


01/07/2019Case Status UpdateCase Closed.  (REMITITTUR RECALLED AND CASE REINSTATED PER ORDER IN SUPREME COURT 1/29/19).  (COA)


01/29/2019Post-Judgment PetitionFiled Proper Person Appellant's Petition for Rehearing.  (SC)19-04358




02/26/2019Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). (COA).19-08679




03/26/2019Case Status UpdateTransferred to Supreme Court. (COA).


03/26/2019Case Status UpdateCase Closed. (COA).



Combined Case View